DETAILED ACTION
The communication is in response to the Applicant’s argument filed on January 15, 2021.

Response to Arguments
Applicant’s arguments, see Applicant’s Remark on pages 7-9, filed 01/15/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 has been fully considered and are persuasive, however more time needed for additional search and consideration beyond the time allotted for the AFCP 2.0. In addition, applicant amended all independent claims, and the amendments changed the scope of the claims requiring further search and consideration. Therefore, the arguments and amendments to the claims cannot be entered at this time.
In light of applicant’s arguments pertaining to un-entered claims, all arguments pertaining to the un-entered claims are considered moot at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491